Title: To George Washington from Edmund Randolph, 21 July 1795
From: Randolph, Edmund
To: Washington, George


          
            Philadelphia July 21st 1795.5 o’clock p.m.
            Sir
          
          I do myself the honor of transmitting to you translations of the letters from Mr Jaudenes and Mr Adet; a letter from Colo. Hamilton, opened by his desire, as the note, covering it, will shew; and a proclamation, dated on the 10th instant, being the day, when the amnesty of the insurgents was to commence.
          I retained Colo. Monroe’s letter, now also inclosed, with a view to examine it a little more leisurely, than the hurry of office-hours would permit.
          We had the honor of receiving and considering this morning your letter of the 18th instant from Baltimore. Radically, no difference of opinion existed. The mode of answering our wishes did not immediately strike all alike; and we trust, that it will not be disagreeable to you, that we take time for reflection until the next mail.
          I am attentive to the objections, disclosed at the different meetings; in order to avail myself of such of them, as may with propriety be worked into the instructions. This is the reason, why the memorial &c. are not forwarded; especially, as I suspect, that in a day or two, a meeting will be held here also. I have the honor to be sir with the highest respect yr mo. ob. serv.
          
            Edm: Randolph
          
        